825 F.2d 407Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Calvin MCCOY, Plaintiff-Appellant,v.Marvin I. LAWSON, Clerk of Court for Darlington County,Defendant-Appellee.
No. 87-7138
United States Court of Appeals, Fourth Circuit.
Submitted June 18, 1987.Decided July 17, 1987.

Calvin McCoy, appellant pro se.
George Conrad Derrick, Bridges & Orr, for appellee.
Before WIDENER, SPROUSE and CHAPMAN, Circuit Judges.
PER CURIAM:


1
Calvin McCoy, a South Carolina inmate, brought this 42 U.S.C. Sec. 1983 suit alleging that the Clerk of the Court for Darlington County failed to respond to his requests for copies of his arrest warrant and indictments.  We affirm the judgment below on the grounds that McCoy received the documents from his court-appointed attorney, and that McCoy did not show any injury.  We dispense with oral argument because the dispositive issues recently have been decided authoritatively.


2
AFFIRMED.